IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                FEBRUARY 20, 2002 Session

           JOYCE MARIE HOWELL v. PHILLIP DAVID HOWELL

                 Direct Appeal from the Chancery Court for Madison County
                    No. 51574; The Honorable Joe C. Morris, Chancellor



                    No. W2001-01167-COA-R3-CV - Filed August 15, 2002




    Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which WILLIAM B. ACREE, JR. SP. J.,
JOINED AND W. FRANK CRAWFORD CONCURRED IN PART AND DISSENTED IN PART.


Don G. Owens, III, Memphis, TN, for Appellant

James F. Butler, Jackson, TN, for Appellee

                        CONCURRING AND DISSENTING OPINION

        I concur in the majority Opinion in all respects except the trial court’s forgiveness of the
arrearage in pendente lite alimony. Appellee took no action to be relieved of his obligation to pay
pendente lite alimony, if, in fact, he was unable to pay it. He deliberately did not comply with the
Order of the trial court setting the alimony pendente lite payments; therefore, he should not be
relieved of that obligation. If, in fact, he was unable to comply with the Order, he should have filed
a petition for modification or to terminate pendente lite support payments. His action indicates a
deliberate disregard of the Order of the trial court, and there should be no forgiveness of the
arrearage.

       Therefore, I dissent from that part of the Opinion of the majority affirming the trial court and
would reverse that part of the Order and remand for further proceedings as necessary.


                                                               ______________________________
                                                               W. FRANK CRAWFORD, PRESIDING
                                                               JUDGE, W.S.